954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GENERAL ELECTRIC COMPANY, and General Electric EnvironmentalServices, Inc., Plaintiffs-Appellants,v.SARGENT & LUNDY, et al., Defendants-Appellees.
No. 91-5569.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1992.

Before BOGGS, and ALAN E. NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.
ALAN E. NORRIS, Circuit Judge.


1
Plaintiffs, General Electric Environmental Services, Inc. and General Electric Company, appeal from the order of the district court denying their motion to initiate post-trial proceedings, granting summary judgment to defendants, and dismissing the case with prejudice.   The order was entered following a remand of the cause to the district court by this court.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in entering the order appealed from.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its opinion and order of April 8, 1991.